Citation Nr: 0636854	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  95-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had 12 years, 3 months, and 17 days of active 
service, including service from December 1961 to April 1965, 
and from July 1965 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In February 2001 and February 
2005, the Board remanded the veteran's claim to the RO for 
additional development.  The case has again been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran failed to report for January 2006 and 
February 2006 examinations at the VA Medical Center (VAMC) in 
Martinsburg, West Virginia, scheduled in conjunction with his 
claim on appeal; he has not shown good cause for failing to 
report.

2.  The veteran does not have a skin disability that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.655 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

Pursuant to its remands, the Board finds that all 
notification and development action needed to render a 
decision as to the claim on appeal has been accomplished.  
Through a September 2005 notice letter, the RO notified the 
veteran and his representative of the legal criteria 
governing his claim.  By supplemental statements of the case 
(SSOC) in March 2003 and March 2006, the RO notified them of 
the evidence that had been considered in connection with his 
claim and the bases for the denial of his claim.  After each, 
they were afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the September 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letter requested the veteran to submit medical 
evidence, opinions, statements, treatment records, employment 
and insurance physical examinations, and prescription records 
regarding his disability.  Furthermore, the RO told the 
veteran to send it any evidence in his possession that 
pertains to his claim.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claim in March 2006, which followed the September 2005 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Moreover, while the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board and is not raised by the 
Board's order set forth herein.  Consequently, a remand of 
the service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's available service medical 
records have been obtained and associated with the claims 
file, as have treatment records from the VAMC in Lebanon, 
Pennsylvania, and the VA Outpatient Center (VAOPC) in Camp 
Hill, Pennsylvania.  The RO also requested and received 
Social Security Administration disability records.  
Additionally, in August 1997, the veteran was provided a VA 
examination in relation to his claim, the report of which is 
of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.

The Board notes that, as part of the February 2001 and 
February 2005 remands, the RO was requested to schedule the 
veteran for another VA examination.  It was determined, as 
will be further explained below, that a medical diagnosis and 
nexus opinion from an expert would be required to 
substantiate the veteran's claim, as entitlement to a benefit 
could not be established without one.  This was so, in part, 
because the August 1997 VA examiner did not provide an 
opinion as to the etiology of the veteran's skin disability.

In this case, the RO has scheduled a VA examination for the 
veteran several times and the veteran has failed to report to 
the examination in each instance.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination, and a claimant, without 
good cause, fails to report for such examination or 
reexamination, the veteran's original compensation claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a) (2006).

Subsequent to the February 2001 remand by the Board, the RO 
attempted to schedule the veteran for an examination at the 
Lebanon VAMC in September 2002.  It appears as though the 
veteran moved to Florida to take care of his father during 
this time period, while retaining a Pennsylvania address.  
After several unsuccessful tries, the RO continued to deny 
the claim and recertified the issue to the Board.

By way of the February 2005 remand, the Board requested the 
RO to again make all reasonable attempts to find the veteran 
and schedule him for an examination, either in Pennsylvania 
or any other jurisdiction where he currently resides.  
Thereafter, the RO in Philadelphia transferred the claims 
file to the RO in St. Petersburg, Florida.  That RO contacted 
the veteran in July 2005 and confirmed with him directly that 
his address was in Pennsylvania.  The claims file was then 
returned to the RO in Philadelphia.  In December 2005, the 
veteran was contacted again, his address was verified, and he 
was told that a VA examination would be scheduled at the VAMC 
in Martinsburg, West Virginia.  In a December 2005 letter, 
the RO again notified the veteran of the future examination 
and related to him the consequences for failing to attend the 
examination.  A March 2006 note indicates that the veteran 
was scheduled for an examination in January 2006 but failed 
to report.  He was rescheduled for February 2006 but failed 
to report again.  As a result, the RO continued to deny the 
veteran's claim and it notified him in March 2006 that the 
file would be recertified to the Board.  No explanation for 
the failures to report was given until an October 2006 
submission by the veteran's representative to the Board.  The 
representative stated that the veteran was unable to report 
for the scheduled examinations because he was caring for his 
father in Florida.

Based on the above actions of the RO, The Board finds that VA 
has met its duty to assist the veteran in its attempts to 
provide a medical examination and obtain a medical opinion in 
relation to his claim on appeal.  The RO has made more than 
reasonable efforts to schedule such an examination.  Although 
the veteran's representative alleges that the veteran had 
good cause for failing to report because he was in Florida, 
the Board notes that it allowed for the transfer of the file 
to another jurisdiction if the veteran resided outside the 
bounds of the Philadelphia RO's jurisdiction.  The veteran 
has continually confirmed that he resides in Pennsylvania 
even when he was contacted by the RO in St. Petersburg, 
Florida.  He was notified of the upcoming examination 
personally and by mail and failed to report twice.  There is 
no evidence in the file suggesting that the veteran made any 
attempt to contact the VAMC or the RO to address the 
situation.  Additionally, there is no indication that the 
veteran's failure to appear was due to difficulties such as 
his own illness or death of an immediate family member.  
Consequently, in light of these events, the Board finds that 
the veteran failed to report to scheduled VA examinations 
without good cause, and VA's duty to assist has been met.  
See 38 C.F.R. § 3.159(c).  Accordingly, the Board will now 
address the claim of entitlement to service connection for a 
skin disability on the merits based on the evidence of 
record.  See 38 C.F.R. § 3.655.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including a number of skin 
diseases, may be presumed to have incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from qualifying military service, or 
at some time after service if certain requirements are met as 
specified in the statutes and regulations.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Also, if a veteran was exposed to an "herbicide agent" 
during active military, naval, or air service, certain 
diseases, including a number of skin diseases, are presumed 
to be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.309(e) (2006).  (In this context, the term 
"herbicide agent" is defined as a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2006).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2006).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

The veteran contends that his skin disability is attributable 
to his active military service, including due to Agent Orange 
(herbicide) exposure while serving in the Republic of 
Vietnam.  He asserts that the skin disability first 
manifested in 1968 as a rash while he was in Vietnam.

A review of the available service medical records reflects no 
in-service treatment for any complaints or injuries regarding 
the skin.  Therefore, in-service incurrence of a skin disease 
is not factually shown.

Post-service medical records from the Lebanon VAMC and the 
Camp Hill VAOPC show regular treatment for skin conditions 
since at least 1979.  The veteran complained, at times, of 
rashes, lesions, blisters, and itching.  These manifestations 
occurred predominantly on his forearms, hands, groin, legs, 
and feet.  Various diagnoses were given by medical 
professionals throughout the years.  These included tinea, 
dermatitis, dyshidrosis, pompholyx, hyperhidrosis, 
bromidrosis, and eczema.

In August 1997, the veteran underwent a VA examination.  
Based on an examination and the veteran's reported history, 
the examiner diagnosed the veteran with dermatitis.  In March 
2004, the veteran presented with rashes at the Lebanon VAMC.  
Dermatitis was confirmed as the diagnosis after examination 
and review of an October 2002 biopsy report.

Although the veteran suffers from a current disability, there 
is a lack of medical nexus evidence in the claims file that 
links the disability to his active military service.  There 
is no indication from the VA treatment records and 
examinations that any disease or injury in service led to the 
veteran's current dermatitis or any other skin disability.  
This includes any direct relation to exposure to herbicides.  
In fact, many of the treatment records reflect an 
acknowledgement of the veteran's possible exposure to 
herbicides while in service.  However, no medical 
professional gave an opinion, or otherwise suggested, that 
any current skin disability was caused by herbicide exposure.  
As there is no probative evidence of a medical nexus between 
any current skin disability and service, to include exposure 
to herbicides, the veteran's claim for service connection on 
a direct basis must be denied.  See 38 C.F.R. § 3.303.

The Board has also considered whether the veteran's skin 
disability can be presumed to have been incurred in service 
due to the exposure to herbicides.  The veteran is presumed 
to have been exposed to an herbicide agent due to his active 
military service in Vietnam during the requisite time period.  
See 38 C.F.R. § 3.307(a)(6)(iii).  However, dermatitis is not 
among the presumptive diseases enumerated in 38 C.F.R. 
§ 3.309(e).  Neither are previous diagnoses, such as eczema, 
dyshidrosis, or pompholyx.  While VA treatment records 
indicate a possible diagnosis of porphyria cutanea tarda, 
which is a presumptive disease associated with herbicide 
exposure, it was ruled out and a definitive diagnosis was 
never made in that regard.  Additionally, there is no 
indication that a presumptive § 3.309 chronic skin disease, 
such as cancer, was manifest to a compensable degree within a 
year of separation from military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  Consequently, service connection 
for a skin disability must be denied on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his skin disability is related to his time in service, 
including exposure to herbicides, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a skin disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Service connection for a skin disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


